DETAILED ACTION
This action is responsive to the response filed on 05/20/2020. Claims 1-20 are pending in the case. Claims 1, 9 and 16 are independent. Claims 9-15 are withdrawn. Claims 17 and 19 are canceled. This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Examiner notes that a translation of said application has not been made of record, and there is no statement of accuracy of a translation of the certified copy.

Response to Amendment
Applicant’s amendments are sufficient to overcome the objections to claims 17 and 20 and the rejections of claims 1-8 and 16-20 under 35 U.S.C. 112(b) or 35 U.S.C. 

Claim Objections
Claims 5, 6, 7 and 8 are objected to because of the following informalities:

Claims 5 and 7 recite, “the list of the applications” in line 4 of Claim 5 and line 3 of Claim 7. Independent Claim 1 has been amended to recite, “a list including names of first applications selected based on the context information among a plurality of applications…”. For consistency and to avoid antecedent basis issues, Examiner suggests amending the limitations to recite, “the list of the first applications”.

Claims 7 and 8 recite, “the AI device” in line 4 of Claim 7 and line 4 of Claim 8. Independent Claim 1 has been amended to recite, “the external speech recognition-based AI device”. For consistency, Examiner suggests amending the limitations in Claims 7 and 8 to recite, “the external speech recognition-based AI device”.

Claim 5 also recites, “wherein the location information comprises network information of a base station to which the electronic device is connected,” (emphasis added). Independent claim 1 recites, “wherein the first server is a server connected to a base station to which the electronic device is connected among a plurality of base stations,” (emphasis added). If the intention is for the “base station” in claim 5 to refer to the “base station” in claim 1, Examiner suggests amending the  the base station to which the electronic device is connected”.

Claim 6 recites, “a type of an server connected to the base station.” In the final line of the claim. Independent claim 1 recites, “wherein the first server is a server connected to a base station to which the electronic device is connected among a plurality of base stations,” (emphasis added). If the intention is for the “base station” in claim 5 to refer to the “base station” in claim 1, Examiner suggests amending the limitation to recite, “a type of [[an]] the server connected to the base station.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 a rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Claim 5 and 6 recite “wherein the location information comprises network information of a base station to which the electronic device is connected” and “wherein the network information indicates at least one of a type of the base station to which the electronic device is connected, a speed of the base station, connectivity of the base station, capability of the base station, service availability of the base station, or a type of an server connected to the base station” (emphasis added). On page 8 of the response Applicant points to at least ¶¶ 95-97, 155 and 203 for support for the amended claims. However, the cited paragraphs, nor the rest of the specification as filed does not provide a written description of the claim limitations ‘the location information comprises network information of a base station to which the electronic device is connected’ or ‘the network information indicates at least one of a type of the base station to which the electronic device is connected, a speed of the base station, connectivity of the base station, capability of the base station, service availability of the base station,’ in the application as filed.
¶¶ 96-97 of the instant application discuss execution of applications supported by the speech recognition device, but do not discuss network information or a base station.
¶ 155 of the instant application discusses user input to select an application, but does not discuss network information or a base station
¶ 203 of the instant application does discuss the server identifying the location of the electronic device based on information of an edge server to which the electronic 
¶¶ 43, 84, 173, 206, 227 and 234 also discuss servers connected to base stations and network information. However, ¶¶ 43, 84 and 206 merely discuss a server connected to a base station and that an edge server may provide the electronic device 101 with low latency, high bandwidth, and real-time data transmission while ¶ 173, 227 and 234 discuss the network information may include at least one of the type of a network, the speed of a network, the connectivity of a network, the capability of a network, the service availability of a network, or information of an edge server. None of the above paragraphs, nor the remainder of the originally filed specification of the instant application, disclose that the location information comprises network information of a base station to which the electronic device is connected nor the network information indicates at least one of a type of the base station to which the electronic device is connected, a speed of the base station, connectivity of the base station, capability of the base station, service availability of the base station (emphasis added).
Thus, the specification does not disclose the necessary steps and combination of elements that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3, 4, 18 and 20 recite, “the applications” in lines 2-3 of claim 3, lines 2 and 4 of claim 4, lines 2 and 3 of claim 18 and line 2 of claim 20. There is insufficient antecedent basis for this limitation in the claim as the independent claim has been amended to recite “a list including names of first applications selected based on the context information among a plurality of applications installed in the first server” (emphasis added). For examination purposes, Examiner assumes each recitation of “the applications” in claims 3, 4, 18 and 20 to recite, “the first applications”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20130069985 A1, previously cited), hereinafter Wong in view of Kim et al (US 20120105447 A1, previously cited), hereinafter Kim, and White (US 20190065975 A1, previously cited), hereinafter White, and Yun et al. (US 20150078667 A1, newly cited), hereinafter Yun.

Regarding Claim 1, Wong teaches:
An electronic device comprising: (See FIG. 1, wearable computing device 10)
a display; (See FIG. 1, head mounted display (HMD) 20 [0040])
a camera; (See FIG. 1, camera 26 [0047])
a wireless communication circuit; (See FIG. 1, wireless communication interface 16 and 18 [0037]-[0039], [0042], [0046] and [0048])
at least one processor operatively connected to the display, the camera, and the wireless communication circuit; and (See FIG. 1, processor 22 [0042])
a memory operatively connected to the at least one processor, wherein the memory stores instructions that, when executed, cause the at least one processor to: (See FIG. 1, data storage 24 [0042])
obtain an image including an external… device… via the camera, (See FIG. 1, target device 14, the point-of-view images obtained by camera 26 may be used to detect and identify target devices that are within the environment of wearable computing device 10 [0048], the information regarding the environment includes an image (either a still image or a video image) that is captured by a camera, for example, a camera mounted on the HMD [0073] The target device 14 could be any device that may be 
transmit first data including the image and (the wearable computing device may transmit the image to a server network, and the server network may perform the image analysis and transmit back to the wearable computing device information that identifies the target device [0073])
context information to (in addition to images, the wearable computing device could obtain other types of information about its environment… the wearable computing device may determine its location, communicate its location to the server network, and receive back identifications of one or more target devices that are in the vicinity of the wearable computing device. [0075]-[0077])
a first server among a plurality of servers via the wireless communication circuit, (See FIG.1 server network 12 and wireless communication interface 16 and 18 [0036] and [0037] The server network 12 is a network of one or more servers and may include one or more databases or other components [0036])
receive, from the first server, second data including a list including names of first applications selected based on the context information among a plurality of applications… (Based on the identification of the target device, the wearable computing device may obtain target device information related to the target device. For example, 
via the wireless communication circuit, and (the wearable computing device may obtain the target device information by querying a server network. [0080] wireless communication interface 16 and 18 [0037]-[0039], [0042], [0046] and [0048])
display a graphical user interface (GUI) on the display, based at least partly on the second data, wherein the GUI includes the list disposed next to or at least partly 
in response to receiving a user input, transmit information on a second application indicated by the user input among the first applications, to the first server, and (With the virtual control interface being displayed, the wearable computing device may recognize a control instruction for the target device… The control instruction could be an instruction from the wearer of the wearable computing device to control the target device [0084] the user interface includes a microphone. Thus, the wearable computing device might recognize a voice command as corresponding to a control instruction associated with the virtual control interface [0086] the wearable computing device may transmit the control instruction to a server network for subsequent transmission to the target device. [0087])
display, on the display, another GUI corresponding to a screen generated based on an execution of the second application by the first server, (the wearable computing device may transmit the control instruction to a server network for subsequent transmission to the target device. [0087], The target device may then act in response to 
…
wherein the first applications are supported by the external… AI device. (the target device information may include information that defines a virtual control interface for controlling the target device. The target device information may also include information that identifies a defined area of the target device on which the virtual control interface is to be provided [0077] the virtual control interface displayed by the HMD may include one or more user interface elements, such as virtual buttons, that allow the wearer to control the target device. [0029], The virtual control interface may be defined in terms of its visual elements, which could appear as virtual buttons, switches, scroll bars, keys, or any other known elements for receiving input from a user. The virtual 

Wong further suggests:
wherein the first server is a server connected to a base station to which the electronic device is connected among a plurality of base stations, (Wireless communication interface 16 could use any form of wireless communication that can support bi-directional data exchange over a packet network (such as the internet). For example, wireless communication interface 16 could use 3G cellular communication, such as CDMA, EVDO, GSM/GPRS, or 4G cellular communication, such as WiMAX or LTE. [0037])
wherein the plurality of the applications are executed in the first server, and (the wearable computing device may transmit the control instruction to a server network for subsequent transmission to the target device. [0087])


an external speech recognition-based artificial intelligence (AI) device which is associated with an account of a user of the electronic device (emphasis added);
…
wherein the GUI includes the list disposed next to or at least partly overlapping with an image of the external speech recognition-based AI device, (emphasis added)
wherein the first applications are supported by the external speech recognition-based AI device.

Also, as shown above, Wong teaches that the wearable computing device may transmit the control instruction to a server network for subsequent transmission to the target device (Wong [0087]), which suggests but may not explicitly disclose:
a plurality of applications installed in the first server (emphasis added)
…
executed in the first server, and (emphasis added)

Finally, Wong teaches that the wireless communication interface 16 could use any form of wireless communication that can support bi-directional data exchange over a packet network (such as the internet). For example, wireless communication interface 16 could use 3G cellular communication, such as CDMA, EVDO, GSM/GPRS, or 4G cellular communication, such as WiMAX or LTE (Wong [0037]), which suggests but may not explicitly disclose:
wherein the first server is a server connected to a base station to which the electronic device is connected among a plurality of base stations, (emphasis added)

Kim teaches:
obtain an image including an external… device which is associated with an account of a user of [an] electronic device (if the control target device 20 corresponding to the image is a device previously registered in the user terminal 10 at step S230, the user terminal 10 may recognize the control target device 20 by comparing the image information of the control target device 20 with the previously registered information [0081] an ID registration unit 17 registers the ID of the relevant control target device 20 so as to check the information about the control target device 20 located near the user terminal or control the control target device 20 [0044], the user terminal 10 registers the ID received from the control target device 20, and is then capable of subsequently communicating with the control target device 20 using the ID [0062] The input unit 12 
via [a] camera, (operates the camera 13 to capture an image of a control target device 20 that is to be controlled in order to check the current state of the control target device 20 or to control the control target device 20 [0079])
receive second data including a list including names of first applications… (receives the current state information and control information of the control target device 20 [0083])
display a graphical user interface (GUI) on the display, based at least partly on the second data, wherein the GUI includes the list disposed next to or at least partly overlapping with an image of the external… device (the user terminal 10 displays the current state information and control information of the control target device 20 on the image, captured at step S200 [0084])

Given that Wong teaches that the target device 14 could be any device that may be controlled, either directly or indirectly, by the wearer of wearable computing device 10. For example, target device 14 could be a household appliance or device, such as a refrigerator, television, dishwasher, audio system, video system, alarm system, thermostat, garage door, etc. Alternatively, target device 14 could be an office appliance or device, such as a copy machine, fax machine, projection system, security system, etc. Other examples of target device 14 are also possible (Wong [0036]), and provides a 

One would have been motivated to make such a modification so that information about devices familiar to a user is stored in a terminal, and those devices can be simply controlled merely by indicating the devices, so that various devices can be controlled in a wireless manner using the same single user terminal on the basis of augmented reality rather than simply using augmented reality only as a technology for obtaining new information, thus improving convenience (Kim [0087]).

Kim teaches obtain an image including an external device which is associated with an account of a user of the electronic device, as shown above, and also teaches that the augmented reality screen related to control can vary according to the control target device 20 (Kim [0052]) and Wong teaches that the target device 14 could be any device that may be controlled, either directly or indirectly, by the wearer of wearable computing device 10. For example, target device 14 could be a household appliance or device, such as a refrigerator, television, dishwasher, audio system, video system, 
an external speech recognition-based artificial intelligence (AI) device (emphasis added);

Also, as shown above, Wong teaches that the wearable computing device may transmit the control instruction to a server network for subsequent transmission to the target device (Wong [0087]), which suggests but may not explicitly disclose:
a plurality of applications installed in the first server (emphasis added)
…
wherein the plurality of the applications are executed in the first server, and (emphasis added)

White teaches:
an external speech recognition-based artificial intelligence (AI) device which is associated with an account of a user of [an] electronic device (See FIG. 2, client computing device 102 includes or is communicatively attached to at least one digital personal assistant 206. Digital personal assistant functionality can be provided as or by a stand-alone digital personal assistant application… digital personal assistant 206 employs an NUI that can receive spoken utterances from the user 202 that are processed with voice or speech recognition technology. The at least one digital personal 
transmit first data including… context information to a first server among a plurality of servers via [a] wireless communication circuit, (See FIG.s 2, 4A and 4B, context data 304 and user data 306 are collected and fed into the contextual skills model 216 [0044] user data (e.g., user ID data, user profile data, user preferences) [0020], user ID data, user preference data, and other user profile data. [0037] Context data can include, for example: location information [0021] context data (e.g., date and time information, location information, the user's recent online activity, the user's emotional state, etc.) [0034] context data related to the user's location, date and time information [0029] see FIG. 2, servers 106a-n and server 106 with contextual skills system 200, and The one or more client computing devices 102, data sources 104, and servers 106 can communicate with each other via network 110, which can include, without limitation, one or more local area networks (LANs) or wide area networks (WANs). In some examples, network 110 comprises the Internet and/or a cellular network, amongst any of a variety of possible public or private networks. [0020] any number of client computing devices 102, data sources 104, servers 106, and sensors 108 can be employed within the example operating environment 100 within the scope of the present disclosure. Each can comprise a single device [0022])
receive, from the first server, second data including a list including names of first applications selected based on the context information among a plurality of applications 

…  an execution of the second application by the first server, (a skill provider 204 can take a variety of forms, including... a remote (e.g., web-based) application or service, a skill store, or the like [0025], available skills 222 can include skills 222 provided by one or more skill providers 204, (e.g.,... remote (e.g., web-based) applications or services, or the like)) [0034], The skills 222 includes various skills 222 made available by a plurality of skill providers 204, including... web-based skill providers 204. [0044] e.g. skill provider(s) 204a-n part of servers 106 in FIG. 2; any number of client computing devices 102, data sources 104, servers 106, and sensors 108 can be employed within the example operating environment 100 within the scope of the present disclosure. Each can comprise a single device [0022])
…
wherein the plurality of the applications are executed in the first server, and (See FIG. 2, Skills 222a-n; a skill provider 204 can take a variety of forms, including... a remote (e.g., web-based) application or service, a skill store, or the like [0025], available skills 222 can include skills 222 provided by one or more skill providers 204, (e.g.,... remote (e.g., web-based) applications or services, or the like)) [0034], The skills 222 includes various skills 222 made available by a plurality of skill providers 204, including... web-based skill providers 204. [0044], e.g. skill provider(s) 204a-n and skills 
wherein the first applications are supported by the external speech recognition-based AI device. (The at least one digital personal assistant 206 can support various functionalities and skills 222a-n (generally 222) provided by one or more skill providers 204a-n (generally, 204). [0025], Various skills 222 supported by digital personal assistants 206 can provide functionalities [0026])

White also suggests:
wherein the first server is a server connected to a base station to which the electronic device is connected among a plurality of base stations, (The one or more client computing devices 102, data sources 104, and servers 106 can communicate with each other via network 110, which can include, without limitation, one or more local area networks (LANs) or wide area networks (WANs). In some examples, network 110 comprises the Internet and/or a cellular network, amongst any of a variety of possible public or private networks. [0020])

Given that Wong teaches that the target device 14 could be any device that may be controlled, either directly or indirectly, by the wearer of wearable computing device 10. For example, target device 14 could be a household appliance or device, such as a refrigerator, television, dishwasher, audio system, video system, alarm system, 

One would have been motivated to make such a modification to provide an improved user experience, addressing a cold-start issue, where the user may not be aware of the available skills and functionalities, and so the user does not need to use computing resources for manually searching for a desired skill that is appropriate for the user's current context (White [0018]).

Finally, Wong teaches that the wireless communication interface 16 could use any form of wireless communication that can support bi-directional data exchange over a packet network (such as the internet). For example, wireless communication interface 16 could use 3G cellular communication, such as CDMA, EVDO, GSM/GPRS, or 4G cellular communication, such as WiMAX or LTE (Wong [0037]) and White also teaches that the one or more client computing devices 102, data sources 104, and servers 106 
wherein the first server is a server connected to a base station to which the electronic device is connected among a plurality of base stations, (emphasis added)

Yun teaches:
wherein [a] first server is a server connected to a base station to which [an] electronic device is connected among a plurality of base stations, (See FIG.s 6 and 9, server, wearable computing device(s) and mobile device connected through network; If GPS information is not available (e.g., in an indoor setting), the location determining unit 310 may receive signals from Wi-Fi access points or cell tower base stations and determine the location of the wearable computer 100 based on the intensity of each of the received signals and/or using any suitable triangulation method [0033], The wearable computer 1400 is capable of providing bidirectional communication via a receive path and a transmit path. On the receive path, signals transmitted by base stations are received by an antenna 1412 and are provided to a receiver (RCVR) 1414. The receiver 1414 conditions and digitizes the received signal and provides samples, such as the conditioned and digitized digital signal, to a digital section 1420 for further processing. On the transmit path, a transmitter (TMTR) 1416 receives data to be transmitted from the digital section 1420, processes and conditions the data, and 

Given that both Wong and White teach contextual information including location information, and also teach the wireless communication can any form of wireless communication that can support bi-directional data exchange, together with the teachings of Yun of providing bidirectional communication via a receive path and a transmit path, including signals transmitted by base stations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication in the combination of Wong, Kim and White to include the first server is a server connected to a base station to which the electronic device is connected among a plurality of base stations, as taught by Yun, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to make such a modification so that If GPS information is not available (e.g., in an indoor setting), the location determining unit may receive signals from Wi-Fi access points or cell tower base stations and determine the location of the wearable computer based on the intensity of each of the received signals and/or using any suitable triangulation method. (Yun [0033])

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Wong teaches:


White also teaches:
wherein the context information comprises at least one of user account information, (user data (e.g., user ID data, user profile data, user preferences) [0020], user ID data, user preference data, and other user profile data. [0037])
location information, or (Context data can include, for example: location information [0021] context data (e.g., date and time information, location information, the user's recent online activity, the user's emotional state, etc.) [0034])
time information of the electronic device. (context data related to the user's location, date and time information [0029])

Therefore, combining Wong, Kim, White and Yun would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 3, the rejection of Claim 2 is incorporated.
Wong may not explicitly disclose:


White teaches:
wherein the second data comprises information indicating a priority of the applications, and wherein the instructions further cause the at least one processor to display the list on the display based on the priority. (a ranked list of skills 222 is generated and a top-ranking one or more skills 222 are selected as one or more recommendations 308 of skills 222 that are relevant to the user 202 and that are inferred to be relevant to the user's current context [0044] the one or more top-ranking skills 222 are provided as one or more skills recommendations 308 to the user 202... the skills recommendations 308 are displayed in a GUI on a display screen integrated with or communicatively attached to the user's client computing device 102 and/or played as audio output via a speaker integrated with or communicatively attached to the user's client computing device 102 [0045] one or more top ranking skills 222 are provided to the user 202 (e.g., via an audio channel, displayed on a screen, or passed to a companion device [0034] See FIG. 2, Skills 222a-n)

Therefore, combining Wong, Kim, White and Yun would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 4, the rejection of Claim 3 is incorporated.

wherein the information indicating the priority of the applications is based on at least one of the user account information, the location information, the time information, alphabetical order of the names of the applications, or usage history of the electronic device.

White teaches:
wherein the information indicating the priority of the applications is based on at least one of (a ranked list of skills 222 is generated and a top-ranking one or more skills 222 are selected as one or more recommendations 308 of skills 222 that are relevant to the user 202 and that are inferred to be relevant to the user's current context [0044])
the user account information, (user data (e.g., user ID data, user profile data, user preferences) [0020], user ID data, user preference data, and other user profile data. [0037])
the location information, (Context data can include, for example: location information [0021] context data (e.g., date and time information, location information, the user's recent online activity, the user's emotional state, etc.) [0034])
the time information, (context data related to the user's location, date and time information [0029])
alphabetical order of the names of the applications, or
usage history of the electronic device. (user interaction information ( e.g., application usage, online activity, searches, voice data such as automatic speech recognition, activity logs, communications data including calls, texts, instant messages, 

Therefore, combining Wong, Kim, White and Yun would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 5, the rejection of Claim 2 is incorporated.
Wong may not explicitly disclose:
wherein the location information comprises network information of a base station to which the electronic device is connected, and wherein the list of the applications comprises a user-specific application group or a generic application group which is determined based on the network information.

White suggests:
wherein the location information comprises network information of a base station to which the electronic device is connected, and (Context data can include, for example: properties or characteristics of the client computing device(s) 102 (such as device state, charging data, date/time, or other information derived from the client computing device 102)… other user device data (which may include device settings, profiles, network-related information (e.g., network name or ID, domain information, workgroup information, connection data, wireless network data, or configuration data, data regarding the model number, firmware, or equipment, device pairings, or other network-related information)),... network-access [0021])

wherein the list of the applications comprises (a ranked list of skills 222 is generated and a top-ranking one or more skills 222 are selected as one or more recommendations 308 of skills 222 that are relevant to the user 202 and that are inferred to be relevant to the user's current context [0044] the one or more top-ranking skills 222 are provided as one or more skills recommendations 308 to the user 202... the skills recommendations 308 are displayed in a GUI on a display screen integrated with or communicatively attached to the user's client computing device 102 and/or played as audio output via a speaker integrated with or communicatively attached to the user's client computing device 102 [0045] or more top ranking skills 222 are provided to the user 202 (e.g., via an audio channel, displayed on a screen, or passed to a companion device [0034] See FIG. 2, Skills 222a-n)
a user-specific application group or (As illustrated, the top-ranking skill recommendations 308a, b, c, provided to the second user 202b differ from the top-ranking skill recommendations 308a, b, c provided to the first user 202 [0038])
a generic application group (predict a skill 222 that a particular user 202 is likely to invoke and use based at least in part on cohort analysis, wherein a cohort is a group of users who share at least one common characteristic. For example, rather than looking at each user 202 as a single unit, the model training engine 214 breaks users into related groups or cohorts for analysis. [0032])
which is determined based on the network information. (Context data can include, for example: properties or characteristics of the client computing device(s) 102 (such as device state, charging data, date/time, or other information derived from the 

Yun teaches:
wherein [the] location information comprises network information of a base station to which the electronic device is connected, and (See FIG.s 6 and 9, server, wearable computing device(s) and mobile device connected through network, If GPS information is not available (e.g., in an indoor setting), the location determining unit 310 may receive signals from Wi-Fi access points or cell tower base stations and determine the location of the wearable computer 100 based on the intensity of each of the received signals and/or using any suitable triangulation method [0033], The wearable computer 1400 is capable of providing bidirectional communication via a receive path and a transmit path. On the receive path, signals transmitted by base stations are received by an antenna 1412 and are provided to a receiver (RCVR) 1414. The receiver 1414 conditions and digitizes the received signal and provides samples, such as the conditioned and digitized digital signal, to a digital section 1420 for further processing. On the transmit path, a transmitter (TMTR) 1416 receives data to be transmitted from the digital section 1420, processes and conditions the data, and generates a modulated signal, which is transmitted via the antenna 1412 to the base stations. The receiver 

Therefore, combining Wong, Kim, White and Yun would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 6, the rejection of Claim 5 is incorporated.
Wong may not explicitly disclose:
wherein the network information indicates at least one of a type of the base station to which the electronic device is connected, a speed of the base station, connectivity of the base station, capability of the base station, service availability of the base station, or a type of an server connected to the base station.

White suggests:
wherein the network information indicates at least one of a type of the base station to which the electronic device is connected,… connectivity of the base station,… service availability of the base station, … (Context data can include, for example: properties or characteristics of the client computing device(s) 102 (such as device state, charging data, date/time, or other information derived from the client computing device 102)… other user device data (which may include device settings, profiles, network-related information ( e.g., network name or ID, domain information, workgroup information, connection data, wireless network data, or configuration data, data 

Yun teaches:
wherein the network information indicates at least one of… connectivity of the base station,… service availability of the base station,… (See FIG.s 6 and 9, server, wearable computing device(s) and mobile device connected through network, If GPS information is not available (e.g., in an indoor setting), the location determining unit 310 may receive signals from Wi-Fi access points or cell tower base stations and determine the location of the wearable computer 100 based on the intensity of each of the received signals and/or using any suitable triangulation method [0033], The wearable computer 1400 is capable of providing bidirectional communication via a receive path and a transmit path. On the receive path, signals transmitted by base stations are received by an antenna 1412 and are provided to a receiver (RCVR) 1414. The receiver 1414 conditions and digitizes the received signal and provides samples, such as the conditioned and digitized digital signal, to a digital section 1420 for further processing. On the transmit path, a transmitter (TMTR) 1416 receives data to be transmitted from the digital section 1420, processes and conditions the data, and generates a modulated signal, which is transmitted via the antenna 1412 to the base stations. The receiver 1414 and the transmitter 1416 may be part of a transceiver that may support CDMA, GSM, LTE, LTE Advanced, etc. [0080])	Yun et al. (US 20150078667 A1)

Claim 1.

Regarding Claim 8, the rejection of Claim 1 is incorporated.
Wong teaches:
a sensor configured to detect a motion of the electronic device, (See FIG. 1, Sensors 28 may further include one or more motion sensors, such as accelerometers and/or gyroscopes [0049])

Wong may not explicitly disclose:
wherein the instructions further cause the at least one processor to, while the camera is directed toward the AI device, obtain the image when the sensor detects substantially no motion of the electronic device during a selected period of time or in response to a user input.

Kim teaches:
a sensor configured to detect a motion of the electronic device, (a gyro sensor [0068])
wherein the instructions further cause the at least one processor to, while the camera is directed toward the AI device, obtain the image… in response to a user input. (The input unit 12 receives control commands from a user. The camera 13 captures an image required to recognize the identification (ID) of a control target device 20 with a 

Therefore, combining Wong, Kim, White and Yun would meet the claim limitations for the same reasons as set forth in Claim 1.

Claim 16 is directed to a method of operating an electronic device in an augmented reality (AR) environment, that is substantially the same as the instructions executed by the processor of the electronic device of Claim 1, and is therefore rejected under the same rationale as above.

Regarding Claim 18, the rejection of Claim 16 is incorporated.
Wong may not explicitly disclose:
wherein the second data indicates a priority of the applications, and wherein displaying the GUI comprises displaying names of the applications in an order, based at least partly on the priority.

White teaches:
wherein the second data indicates a priority of the applications, and wherein displaying the GUI comprises displaying names of the applications in an order, based at least partly on the priority. (See FIG. 3B, a ranked list of skills 222 is generated and a top-ranking one or more skills 222 are selected as one or more recommendations 308 of skills 222 that are relevant to the user 202 and that are inferred to be relevant to the 

Therefore, combining Wong, Kim, White and Yun would meet the claim limitations for the same reasons as set forth in Claim 16.

Regarding Claim 20, the rejection of Claim 16 is incorporated.
Wong may not explicitly disclose:
wherein displaying the GUI comprises displaying content of the applications in response to a user utterance to wake up the external speech recognition-based AI device.

White teaches:
wherein displaying the GUI comprises displaying content of the applications in response to a user utterance to wake up the external speech recognition-based AI device. (In some examples, the event corresponding to a contextual skill recommendation is an explicit user request. For example, the explicit user request can be a spoken utterance, typed text, a selection of a button or GUI element, a touch on a touch sensitive surface or control, a gesture, shaking the client computing device 102, 

Given that Wong teaches that the wearable computing device may recognize inputs received through a user interface as control instructions for the target device. Such input may include, for example… voice commands. (Wong [0031]) and the wearable computing device might recognize a voice command as corresponding to a control instruction associated with the virtual control interface (Wong [0086]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of the GUI of Wong to include displaying content of the applications in response to a user utterance to wake up the speech recognition device, as taught by White.

One would have been motivated to make such a modification to provide an improved user experience, addressing a cold-start issue, where the user may not be aware of the available skills and functionalities, and so the user does not need to use computing resources for manually searching for a desired skill that is appropriate for the user's current context (White [0018]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wong, Kim, White and Yun as applied to claim 1 above, and further in view of Kirihara (US 20170047064 A1), hereinafter Kirihara.

Regarding Claim 7, the rejection of Claim 1 is incorporated.
Wong may not explicitly disclose:
wherein the instructions further cause the at least one processor to display an execution screen of an application included in the list of the applications via the display, based at least partly on a user utterance received by the AI device.

Kirihara teaches:
instructions further cause at least one processor to display (processing device 10 to "show the list of functions (executable applications) of the information processing device 10". In response to this, the information processing device 10 outputs speech information c21 of "Clock, weather forecast, family calendar can be shown", and displays display information v11, display information v13, and display information v15 respectively indicating "clock", "weather forecast", and "family calendar" in coordination with the output of the speech information c21. [0048])
an execution screen of an application included in [a] list of… applications via [a] display, based at least partly on a user utterance received by [an] AI device. (the information processing device 10 acquires, as the speech input c10, the content of what the user Ua says, and responds to the request of the user Ua indicated by the content of the speech input c10 by outputting the speech information c11 and the display 

Given that Wong teaches that the wearable computing device may recognize inputs received through a user interface as control instructions for the target device. Such input may include, for example… voice commands. (Wong [0031]) and the wearable computing device might recognize a voice command as corresponding to a control instruction associated with the virtual control interface (Wong [0086]), and The target device 14 could be any device that may be controlled, either directly or indirectly, by the wearer of wearable computing device 10 (Wong [0036]), and White teaches the at least one digital personal assistant 206 employs an NUI that can receive spoken utterances from the user 202 that are processed with voice or speech recognition technology (White [0025]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface voice commands for controlling the target device directly or indirectly of Wong, as modified by Kim, White and Yun, to include display an execution screen of an application included in 

One would have been motivated to make such a modification to allow a user of the interactive user interface based on speech inputs to more intuitively recognize the information (Kirihara [0003]).

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
On pages 12-14 of the response, and with respect to Claim 1, Applicant submits, “that Wong, Kim, and White fail to disclose the presently claimed combination of features recited in independent claim 1.” Examiner respectfully disagrees as detailed below.
On pages 12-13 of the response Applicant restates the claim language of Claim 1 and provides a summary of Applicant’s interpretation of the Wong, Kim and White references. On page 14 of the response Applicant submits:
“there is no mention of at least one processor to transmit first data including the image and context information to a first server among a plurality of servers via the wireless communication circuit, receive, from the first server, second data including a list including names of first applications selected based on the context information among a plurality of applications installed in the first server via the wireless communication circuit, display a graphical user interface (GUI) on the display, based at least partly on the second data, wherein the GUI includes the list disposed next to or at least partly overlapping with an image of the external speech recognition-based AI device, in response to receiving a user input, transmit information on a second application indicated by the user input among the first applications, to the first server, and display, on the display, another GUI corresponding to a screen generated based on an execution of the second application by the first server, wherein the first server is a server connected to a base station to which the electronic device is 1. As such, the rejection of claim 1 under 35 U.S.C. § 103 is improper.”

		Examiner respectfully disagrees.
As shown in the rejection above, Wong teaches that first data image data and context information are transmitted to a first server of a plurality of servers (Wong: image to a server network [0073], in addition to images, the wearable computing device could obtain other types of information about its environment… communicate its location to the server network [0075]-[0077], The server network 12 is a network of one or more servers and may include one or more databases or other components [0036]), from which the electronic device receives second data including a list of names of first applications selected based on the context information among a plurality of applications via the wireless communication circuit (Wong: Based on the identification of the target device, the wearable computing device may obtain target device information related to the target device [0077]). Wong further teaches that a GUI is displayed on the display of the electronic device based on the second data, with the GUI being displayed next to or at least partly overlapping an image of the external device. Wong also teaches receiving a user input and transmitting information on a second application indicated by the user input 
Wong teaches that the wireless communication interface could use any form of wireless communication that can support bi-directional data exchange over a packet network, with the example of 3G cellular, 4G cellular, WiMAX, LTE, etc. which suggests, but may not explicitly disclose, that the first server is a server connected to a base station to which the electronic device is connected among a plurality of base stations.
White teaches Skills 222a-n, and that a skill provider 204 can take a variety of forms, including... a remote (e.g., web-based) application or service, a skill store, or the like (White [0025], [0034] and [0044]), e.g. skill provider(s) 204a-n and skills part of servers 106 in FIG. 2; any number of client computing devices 102, data sources 104, servers 106, and sensors 108 can be employed within the example operating environment 100 within the scope of the 
White also teaches that the one or more client computing devices 102, data sources 104, and servers 106 can communicate with each other via network 110, which can include, without limitation, one or more local area networks (LANs) or wide area networks (WANs). In some examples, network 110 comprises the Internet and/or a cellular network, amongst any of a variety of possible public or private networks (Wong [0020]), which also suggests, but may not explicitly disclose that the first server is a server connected to a base station to which the electronic device is connected among a plurality of base stations.
Yun has been added to the rejection to teach the suggestion of both Wong and White of the first server is a server connected to a base station to which the electronic device is connected among a plurality of base stations (See FIG.s 6 and 9, server, wearable computing device(s) and mobile device connected through network, If GPS information is not available (e.g., in an indoor setting), the 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner also notes that a statement which merely points out what a claim recites will not be considered an argument for separate patentability of the claim. See 37 C.F.R. § 41.37 (c)(1)(iv)
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
On page 14 of the response, Applicant submits that, with respect to claim 16, its rejection should be withdrawn for at least the reasons given above with respect to claim 1. Examiner respectfully disagrees for at least the same reasons set forth above with respect to Claim 1.
In regard to the dependent claims, dependent claims 2-8, 17 and 20 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179